SMITH, J.
This action was brought in a county court of general jurisdiction to recover the amount of a promissory note for $800, interest and attorney’s fees, and to foreclose a chattel mortgage upon “ten head of cattle and their increase.” The value of the mortgaged property is not shown in the record. The jurisdiction of the trial court in such cases depends upon the value of the mortgaged property, which must be affirmatively shown to be in an amount within that jurisdiction, notwithstanding the debt sued on is within such jurisdiction. Welder v. Bank (Tex. Civ. App.) 37 S.W.(2d) 848, and authorities there cited.
o?he justice of the case will be better served by reversal rather than dismissal. Accordingly, the judgment will be reversed, and the cause remanded.